
	

114 HR 3388 IH: SOLDIER Act
U.S. House of Representatives
2015-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3388
		IN THE HOUSE OF REPRESENTATIVES
		
			July 29, 2015
			Mr. Nugent (for himself, Mr. Collins of Georgia, Mr. Gibson, Mr. Sessions, Mrs. Black, and Mr. Burgess) introduced the following bill; which was referred to the Committee on Armed Services
		
		A BILL
		To amend title 37, United States Code, to impose a statute of limitations on the ability of the
			 Department of Defense to recover certain indebtedness owed to the United
			 States by members of the uniformed services, including retired and former
			 members, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Statute Of Limitations for DOD Inactive Employee Repossessions Act or the SOLDIER Act. 2.Statute of limitations on Department of Defense recovery of amounts owed to the United States by members of the uniformed services, including retired and former membersSection 1007(c)(3) of title 37, United States Code, is amended by adding at the end the following new subparagraph:
			
 (C)If the indebtedness of a member of the uniformed services to the United States occurs, through no fault of the member, as a result of the overpayment of pay or allowances to the member or upon the settlement of the member’s accounts, the Secretary concerned may not recover the indebtedness from the member, including a retired or former member, using deductions from the pay of the member, deductions from retired or separation pay, or any other collection method unless recovery of the indebtedness commences before the end of the 10-year period beginning on the date on which the indebtedness was incurred..
		
